Case: 6:17-cr-00042-CHB-HAI Doc #: 48 Filed: 09/16/19 Page: 1 of 3 - Page ID#: 142



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                  LONDON

CRIMINAL ACTION NO. 17-42-CHB

UNITED STATES OF AMERICA                                                      PLAINTIFF


V.                             MOTION TO CONTINUE
                                SENTENCING DATE


JASON T. CASTENIR                                                           DEFENDANT

                                      *   *   *   *   *

       The United States, through the undersigned counsel, hereby moves the Court to

continue Defendant Castenir’s sentencing date to coincide with the sentencing of co-

conspirator Rodney Scott Phelps, currently scheduled for December 3, 2019, to allow for

the inclusion of restitution for newly discovered victims and other related information

from the trial of Defendant Phelps.

       During the trial of Defendant Phelps (United States v. Phelps, No. 6:17-CR-

00036-CHB), the United States learned of new facts concerning victim numbers and loss

amounts. Moreover, Defendant Castenir testified during that trial. The Phelps jury

returned a guilty verdict on September 10, 2019, and Defendant Castenir’s sentencing is

currently scheduled for September 24, 2019.

       Additional time is needed for the United States, and the U.S. Probation Office as

to the restitution issue, to evaluate these items to determine how each may impact the

Defendant’s judgment, both as to his sentence and as to his restitution obligations.
Case: 6:17-cr-00042-CHB-HAI Doc #: 48 Filed: 09/16/19 Page: 2 of 3 - Page ID#: 143



      Accordingly, the United States respectfully moves this Court to grant this motion.

The undersigned has conferred with counsel for Defendant Castenir and has been

informed that counsel concurs with this request.



                                             Respectfully submitted,

                                             ROBERT M. DUNCAN, JR.
                                             UNITED STATES ATTORNEY


                                             By: s/ Kathryn M. Anderson
                                                Assistant United States Attorney
                                                260 W. Vine Street, Suite 300
                                                Lexington, Kentucky 40507-1612
                                                (859) 685-4885
                                                FAX (859) 233-2747
                                                Kathryn.Anderson@usdoj.gov
Case: 6:17-cr-00042-CHB-HAI Doc #: 48 Filed: 09/16/19 Page: 3 of 3 - Page ID#: 144



                           CERTIFICATE OF SERVICE


      On September 16, 2019, I electronically filed this document through the ECF
system, and I sent this document by electronic mail to:

Jay V. Surgent
Weiner Law Group
Parsippany, New Jersey
jsurgent@weiner.law
Attorney for Defendant Jason T. Castenir

Brandan S. Hall
Senior United States Probation Officer
Eastern District of Kentucky
Brandan_Hall@kyep.uscourts.gov



                                              s/ Kathryn M. Anderson
                                              Assistant United States Attorney
